Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 11 are amended.  claims 3, 13 are cancelled.
Response to Arguments
Applicant’s arguments have been fully considered and addressed below:
	Applicant arguments on p. 7-10 primarily cite the applicant’s specification/drawings as an argument that the prior art does not teach the same claimed invention.
	However, in response to applicant's argument that the prior art does not teach the limitations in view of the specification,  the claims are interpreted in light of the specification, and limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, applicant argues on p. 10-12 that the prior art fails to teach or render obvious wherein the viewpoint orientation image generator is further configured to generate a plurality of viewpoint orientation images including a viewpoint orientation image corresponding to the reference viewpoint and viewpoint orientation images corresponding to one or more viewpoints shifted with respect to the reference viewpoint so that an overlapping region exists between the viewpoint orientation images.  
	Examiner respectfully disagrees.
	Firstly, the prior art of Chen teaches a point cloud information generator configured to generate first point cloud information for the 3D space from the 360 degree 
Thong further teaches wherein the point cloud information generator further configured to generate second point cloud information for the 3D space from the plurality of viewpoint orientation images (see [0039], [0051-0057], in reference to Fig. 6, wherein a plurality of viewpoint orientations contain a plurality of second point clouds from the initial coordinate information scanned, and an initial 1st point cloud at a first reference viewpoint).
	Furthermore, the prior art of Thong teaches the new limitation wherein the viewpoint orientation image generator is further configured to generate a plurality of viewpoint orientation images including a viewpoint orientation image corresponding to the reference viewpoint and viewpoint orientation images corresponding to one or more viewpoints shifted with respect to the reference viewpoint (see [0039], [0046-0050], in reference to Fig. 5, wherein a plurality of viewpoint orientations shown in Fig. 5 are generated based on the initial 360 scan, and wherein View1 is considered a reference viewpoint, and each ViewN is shifted based on the reference viewpoint) and (see [0039], [0051-0057], in reference to Fig. 6, wherein a plurality of viewpoint orientations shown in Fig. 6 are generated based on the initial 360 scan, and wherein View1 is considered a reference viewpoint, and each ViewN is shifted based on the reference viewpoint).  
so that an overlapping region exists between the viewpoint orientation images (see [0039], [0051-0057], in reference to Fig. 5-6, wherein overlapping regions from view1 through ViewN exist, such as 920 View2 and 930 View(N-1), showing overlapping regions of a point clouds for a nose at different orientation images). 

35 USC § 112 Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “360-degree image acquirer configured to acquire,” point cloud information generator configured to generate,” “viewpoint orientation image generator configured to generate,” and “a mapper configured to map”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claims 1-10 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
See p. 21, lines 16-19, wherein a computing environment includes a computing apparatus 12, including components such as the point cloud information apparatus 100 or 700 shown in Fig. 1 or Fig. 7.
See p. 21, line 20 to p. 22-line 2, wherein the computing apparatus includes at least one processor, storage medium, and bus.
Thus, the point cloud information generation apparatus is considered a computing processor with functional components to achieves the claimed subject matter.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190128670) in view of Thong et al. (KR 101661600B1).
Re claim 1, Chen teaches a point cloud information generation apparatus comprising:
a 360-degree image acquirer configured to acquire a 360-degree image of a three-
dimensional (3D) space (see [0036-0038], in reference to Fig. 1, wherein a scanning procedure rotates 360 degrees to acquire 360 degree image of a 3d space including an object 2
a point cloud information generator configured to generate first point cloud information for the 3D space from the 360-degree image (see [0039-0040], in reference to Fig. 3, item S22-S24, wherein a first 3D point cloud is generated based on the information of the 3D space captured in 360 degrees).
Chen does not explicitly teach a viewpoint orientation image generator configured to generate a plurality of viewpoint orientation images from the 360-degree image based on a reference viewpoint 10 in the 360-degree image, wherein the point cloud information generator further configured to generate second point cloud information for the 3D space from the plurality of viewpoint orientation images.
However, Thong teaches a viewpoint orientation image generator configured to generate a plurality of viewpoint orientation images from the 360-degree image based on a reference viewpoint 10 in the 360-degree image (see [0037], in reference to Fig. 4, wherein the coordinate information is scanned with a 360 degree viewing angle based on an arbitrary plane passing through the center point of the 3D object) and (see [0039], [0046-0050], in reference to 
wherein the point cloud information generator further configured to generate second point cloud information for the 3D space from the plurality of viewpoint orientation images see [0039], [0051-0057], in reference to Fig. 6, wherein a plurality of viewpoint orientations contain a plurality of second point clouds from the initial coordinate information scanned, and an initial 1st point cloud at a first reference viewpoint).
wherein the viewpoint orientation image generator is further configured to generate a plurality of viewpoint orientation images including a viewpoint orientation image corresponding to the reference viewpoint and viewpoint orientation images corresponding to one or more viewpoints shifted with respect to the reference viewpoint (see [0039], [0046-0050], in reference to Fig. 5, wherein a plurality of viewpoint orientations shown in Fig. 5 are generated based on the 360 scan, and wherein View1 is considered a reference viewpoint, and each ViewN is shifted based on the reference viewpoint) and (see [0039], [0051-0057], in reference to Fig. 6, wherein a plurality of viewpoint orientations shown in Fig. 6 are generated based on the initial 360 scan, and wherein View1 is considered a reference viewpoint, and each ViewN is one or more viewpoints shifted with respect to the reference viewpoint).  
so that an overlapping region exists between the viewpoint orientation images (see [0039], [0051-0057], in reference to Fig. 5-6, wherein overlapping regions from view1 through ViewN exist, such as 920 View2 and 930 View(N-1), showing overlapping regions of a point clouds for a nose at different orientation images). 

Chen in view of Thong teaches claim 1.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chen’s point cloud system to explicitly include viewpoint orientations with second point cloud information, as taught by Thong as the references are in the analogous art of point cloud generation of a 3D space.  An advantage of the modification is that it achieves the result of allowing for multiview data of objects within a 3D space to allow better reconstruction of image data.
Re claim 2, Chen and Thong teaches claim 1.  Furthermore, Thong teaches wherein each of the viewpoint orientation images is an image obtained by projecting a region corresponding to a specific viewpoint in the 360 degree image onto a 2d plane (see [0039], [0046-0050], in reference to Fig. 5, wherein a plurality of viewpoint orientations shown in Fig. 5 are shown projected in a 2D plane, and  generated based on the initial 360 scan) and (see [0051-0057], in reference to Fig. 6, wherein each ViewN viewpoint orientation of the 360 degree image is projecting in a 2D plane with points in a cloud point).  For motivation, see claim 1.
Re claim 4, Chen and Thong teaches claim 1.  Furthermore, Thong teaches wherein the viewpoint orientation image generator further configured to generate the plurality of viewpoint orientation images based on at least one of a predetermined image resolution (see [0037], wherein a user adjusts resolution of the producing apparatus prior to capture of images, and is thus predetermined).
Furthermore, Thong teaches generating the plurality of viewpoint orientation images based on a field of view (([0039], [0046-0050], [0051-0057], in reference to Fig. 4-6, wherein 
Re claim 5, Chen and Thong teaches claim 1.  Furthermore, Thong teaches wherein the point cloud information generator further configured to calculate a correlation between the plurality of viewpoint orientation images based on information for each of the plurality of viewpoint orientation images and generate the second point cloud information based on the correlation (see [0039], [0046-0050], in reference to Fig. 5, wherein a plurality of viewpoint orientations shown in Fig. 5 are generated based on the initial 360 scan, and wherein View1 is correlated to each ViewN , as a shifted view based on the reference viewpoint View1) and (see [0051-0055], in reference to Fig. 6, wherein the groups of points located in the boundary are grouped by linked list data, and are thus correlated to each other, as seen in second row of Fig. 6).  For motivation, see claim 1.
Re claim 6, Chen and Thong teaches claim 5.  Furthermore, Thong teaches wherein the information for each of the plurality of viewpoint orientation images comprises at least one of location information of each of the plurality of viewpoint orientation images,  orientation information of each of the plurality of viewpoint orientation images, and a camera parameter corresponding to each of the plurality of viewpoint orientation images (see [0013] & [0019], using two cameras to obtain depth information about an object, using parallax information of stereo images, distances between camera and object, distance between optical axis, angle between camera and object, 3D information between camera and object; as location and coordinate information of the images and camera parameters corresponding to the capture of images to generate viewpoints), see ([0037], 360 degree viewing angle based on arbitrary plane 
Re claim 7, Chen and Thong teaches claim 5.  Chen and Thong do not explicitly teach wherein the correlation comprises at least one of distances between locations corresponding to the plurality of viewpoint orientation images and angles between viewpoint orientations of the plurality of viewpoint orientation images.
However, Thong obviously teaches wherein the correlation comprises at least one of distances between locations corresponding to the plurality of viewpoint orientation images (see [0037], in reference to Fig. 4, wherein the coordinate information is scanned with a 360 degree viewing angle based on an arbitrary plane passing through the center point of the 3D object), (see [0044], data groups generated by grouping of vertices and surfaces of the 3D object),  (see [0046-0050], in reference to Fig. 6, wherein in [0049], when surface boundary region of the previous point meets the surface boundary region of the reference point and groups all surfaces of the object) and (see [0051-0055], in reference to Fig. 6, wherein the groups of points located in the boundary are grouped by linked list data, and are thus correlated to each other, as seen in second row of Fig. 6).  Thus, it is obvious to one of ordinary skill in the art at the time of filing that Thong teaches correlation between the distances between the locations corresponding to the plurality of viewpoint orientation images, as Thong obtaining the 3d image data from each viewpoint and the position of the vertices and point data are used to group boundaries of surfaces).

It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chen and Thong’s point cloud generation system to explicitly include correlations between the distances between locations corresponding to the plurality of viewpoint orientation and angles between viewpoints orientation of the plurality of viewpoint orientations, as obviously taught by Thong, as it is pertinent to the problem of constructing different point clouds based on a plurality of varying viewpoint orientations.  An advantage of the modification is that it achieves the result of explicitly teaching that the plurality of viewpoints obtained (see Fig. 5-6) and the data obtained and generated from those viewpoints 
Re claim 8, Chen and Thong teaches claim 1.  Furthermore, Thong teaches wherein a mapper is configured to map location information of the 360 degree image to a map including the 3D space (see [0019-0020], wherein 3D data is extracted including coordinate information), see [0032], extracting texture map information to construct 3D data for multiple view window), (see [0033], wherein vertices coordinate are mapped to 3D point cloud), and (see Fig. 4-6, wherein the extracted data is mapped).  For motivation, see claim 1.
Re claim 9, Chen and Thong teaches claim 8.  Furthermore, Thong teaches the viewpoint orientation image generator further configured to generate the plurality of viewpoint orientation images based on a coordinate system of the map (see [0043-0050], in reference to Figs. 4-5, wherein the orientation images are based on the extracted 3D coordinate data).  For motivation, see claim 1.
Re claim 10, Chen and Thong teaches claim 8.  Furthermore, Thong teaches wherein the point cloud information generator further configured to generate the second point cloud information based on a coordinate system of the map (see [0043-0044], [0051-0057], in reference to Fig. 4 and 6, wherein the second point cloud information is based on the extracted 3D coordinate data).  For motivation, see claim 1.
Claims 11-12, 14-20 claim limitations in scope to claims 1-2, 4-10, respectively, and are rejected for at least the reasons above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER HOANG/             Primary Examiner, Art Unit 2616